In the tax collector's petition for a rehearing, our attention is directed to an argument which was made on the original hearing, and which, it is said, was not made in the case of the American Railway Express Company, to the effect that, if the Legislature had intended, by Act 267 of 1914, that the foreign corporations mentioned in Act 127 of 1898 should pay the same license tax that similar domestic corporations pay, foreign banking corporations would not have been exempted from the provisions of the act of 1914. We gave due consideration to that argument in deciding this case, but the argument did not convince us that our ruling in the case of the American Railway Express Company was wrong. The fact that the act of 1914 does not apply to banking corporations does not alter the fact that it accords to all foreign corporations to which it does apply the same rights and privileges that are accorded to similar domestic corporations.
The petition for a rehearing is denied.